DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2nd Action Non-Final
The Examiner who examined this Application previously is no longer with the Office, and upon re-assigning this application to the current Examiner, it was discovered that there were one or more errors made by the previous Examiner in the previous Office action.  As such, the previous Non-Final rejection Office action is hereby withdrawn in its entirety, and that Office action is hereby replaced with this instant Office action.  Further, the current Examiner is not responding to the remarks/arguments presented by Applicant in the response dated 1 Jul 22, as the previous Non-Final rejection Office action has been withdrawn (not to mention that none of the previously utilized prior art references used in that Office action are being utilized in the instant Office action), thus rendering those remarks/arguments moot.
Priority
Examiner acknowledges that the instant application is a 371 national stage entry of PCT/EP2018/060047, filed 19 Apr 18, which properly claims foreign priority to German application DE 10 2017 108 363.4, filed 20 Apr 17, of which a certified copy has been placed in the file wrapper as of 18 Oct 19.  As such, the effective filing date of the instant application is 20 Apr 17.
Information Disclosure Statements
Examiner has considered all of the documents listed on the Information Disclosure Statement (IDS) dated 18 Oct 19 and the IDS dated 21 Sep 21.
Claim Interpretation


Firstly, Claim 18 utilizes the term “and/or”, which under Broadest Reasonable Interpretation (BRI), is being interpreted by the Examiner to be the broader “or”.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: access securing unit … in Claims 22 and 29, and warning system … in Claims 24 and 31.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Relevant specification portions are as follows:
“The axle-monitoring system preferably also comprises an access-securing unit, in order to limit access to the acquired physical data to selected persons or selected external systems. The access securing unit can be embodied, for example, as an interface or the like. The access securing unit can also be embodied as a Bluetooth interface or as a WLAN interface or the like. The acquired physical data can be read out from selected external systems via the access securing unit. The selected external systems can be, for example, a computer (PDA) or a smartphone or the like. The access securing unit is preferably password-protected”, Paragraph 23, “The axle-monitoring system 40 comprises for this purpose an access securing unit in the form of, for example, an interface, in particular a password- protected interface”, Paragraph 32.  Note that while these portions of the specification describe a structure of “an interface” for this element, the structural descriptions are not definite.  The descriptions include “can be” (not “must be”), “for example”, and “or the like”.  As such, these claims utilizing this element are rejected below under 35 USC 112(b) for utilizing a term with indefinite structure.
“The axle-monitoring system is particularly preferably connected to a warning system which outputs a warning message after a deviation of an acquired parameter of an acquired physical variable from setpoint values which are stored, in particular, in the controller, is detected. The warning message can be output, for example, on a monitor which is or can be connected to the controller”, Paragraph 27.  Note that this portion of the specification fails to define the structure of this element, and merely describes the functionality of this system rather than its structure.  The description includes “can be” (not “must be”) and “for example”, and describes where the warning message can be output to (“for example, on a monitor”), but nowhere does this description state that this monitor (or the like) is part of the warning system itself or if the warning system merely generates the warning message and the monitor (or the like), completely separate from the warning system, displays the warning message.  As such, these claims utilizing this element are rejected below under 35 USC 112(b) for utilizing a term with indefinite structure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform each claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 13 is objected to because of the following informalities:  This claim utilizes the limitation “a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle”; however, “a plurality of sensors” is plural and so the term “is” should instead be “are”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: This claim utilizes the phrase “by means of GPS”; however, GPS is an acronym that while well know, should be spelled out upon it’s first use, and then the acronym may be used for any subsequent uses.  As there are no subsequent uses, it is suggested to not bother with the acronym and instead just change “GPS to “a global positioning system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 24, 29, and 31 (and Claims 23 and 25 due to dependency), are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize at least one term that has been interpreted above as a 35 USC 112(f) term; however, the specification lacks definitive structure for these terms, thus rendering these claims as indefinite.  For purposes of compact prosecution, Examiner is interpreting “access-securing unit” to be an interface or the like, and “warning system” to be a monitor or the like.  Appropriate correction is required.
Claims 13, 18, 23, and 30 (and Claims 15-17, 19-22, 24-29, and 31-32 due to dependency), are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims each utilize the terms “the axle” and/or “the axles”; however, there is lack of proper antecedent basis for the use of these terms in these claims.  Independent Claim 13 uses the term “at least one axle of the chassis”.  For purposes of compact prosecution, Examiner is interpreting “the axle” and “the axles” to instead be “the at least one axle of the chassis” or simply “the at least one axle”.  Appropriate corrections are required.
Claims 13, 15-19, 21-24, 26, and 28-31 (and Claims 20, 25, 27, and 32 due to dependency), are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, independent Claim 13 includes a limitation that states “a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle”, but then later states “wherein the plurality of sensors are configured to acquire a multiplicity of different physical variables”.  Further, this claim later states “wherein the acquisition comprises at least the following physical variables: a temperature of the axle, a material stress of the axle, material changes of the axle based on changes in electrical resistance, and a speed at which the axle is moving”, which appears to require at least five physical variables.  As such, the limitation mentioned above that uses “at least one physical variable” creates indefiniteness because if it is referring to the entire group of “a plurality of sensors” then it should say “at least five physical variables”, but if it is instead referring to each of the plurality of sensors then it should say “each configured to”.  Secondly, each of these claims utilize several different terms for what appears to be referring back to this original use of “at least one physical variable”.  Claim 13 also includes “the acquired physical variables” (plural rather than singular) but then also says “a multiplicity of different physical variables”, and then says “at least the following physical variables”.  Claims 15-19 then include “the multiplicity of different physical variables”.  Claims 19 and 26 then include “the different physical variables”.  Claims 21, 24, 28, and 31 then include “an acquired physical variable”, and Claims 21 and 28 also include “a physical variable”.  Claims 22-23 and 29-30 then include “the acquired physical variables”.  When there are this many variations on what might or might not be referring back to the same element in independent Claim 13, there becomes indefiniteness with regards to whether or not each use, particularly if it starts with an “a” or an “an” rather than a “the”, is meant to be referring back to independent Claim 13 (and if so they need to utilize proper antecedent basis and consistent terminology) or if it is meant to be bringing in new physical variables (and if so, they need to be clearly differentiated from each other, for example, by saying “first physical variables” and “second physical variables”, or the like, respectively).  For purposes of compact prosecution, Examiner is interpreting each of these terms relating to physical variables as if they are all referring back to the original “the at least one physical variable” in independent Claim 13.  Appropriate corrections are required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13, 23, 25, 30, and 32 (and Claims 15-22, 24, 26-29, and 31 due to dependency) are rejected firstly under 35 U.S.C. 112(a) because the best mode contemplated by the inventor or a joint inventor has not been disclosed, and are further rejected secondly under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Evidence of concealment of the best mode is based upon the specification being unclear as to whether the axle-monitoring system should ideally be, firstly, on the chassis of a utility vehicle, or on a trailer connected to a utility vehicle, and secondly, whether said utility vehicle should be a truck or should be a trailer.  For example, the specification’s Paragraph 1 says “an axle-monitoring system of a chassis of a utility vehicle, in particular of a chassis of a truck” (i.e. no mentioning of trailer, the utility vehicle is the truck, and the system goes on the truck), but then the specification’s Paragraph 14 says “the axle-monitoring system of a chassis of a utility vehicle, in particular of a chassis of a truck or trailer” (i.e. the utility vehicle is either a truck or trailer, and the system goes on the utility vehicle), but then the specification’s Paragraph 28 says “The axle-monitoring system can preferably also be mounted on a trailer which is or can be connected to the utility vehicle. The proposed axle monitoring system can consequently be mounted not only on a utility vehicle itself but also on a trailer which is connected to the utility vehicle, in order also to monitor the axles of the trailer” (i.e. the utility vehicle may be a trailer itself, no mentioning of the utility vehicle being a truck, and the system may be a trailer connected to the utility vehicle rather than the utility vehicle itself).  Furthermore, the originally filed independent Claim 1 stated “An axle-monitoring system of a chassis of a utility vehicle, in particular of a chassis of a truck or trailer”.  However, independent Claim 13 has been amended from its original form (from the preamble of original independent Claim 1) to where the preamble now reads “a chassis of a utility vehicle of a truck or trailer”.  As such, this re-wording of the preamble of this claim does not clearly indicate the best mode of the invention, and further, actually creates indefiniteness because it appears to be indicating that the utility vehicle is a separate entity from “a truck or a trailer” (i.e. is the utility vehicle being pulled by a truck or a trailer?...because that embodiment is not described anywhere in the specification at all).  This interpretation is supported by dependent Claims 25 and 32 which appears to be drawn to an embodiment where the chassis being monitored is not on the utility vehicle itself (“mounted on a trailer which is connected to the utility vehicle”).  However, dependent Claims 23 and 30 appear to be drawn to only an embodiment where the chassis is on the utility vehicle itself (“the axles in the chassis of the utility vehicle”), which thus appears to conflict with both independent Claim 13 and dependent Claims 25 and 32, causing further confusion as to what is the true best mode and where exactly is the monitored chassis.  For purposes of compact prosecution, Examiner is instead interpreting this preamble of independent Claim 13 as though it read “a chassis of a utility vehicle or of a pulled trailer connected to the utility vehicle, wherein the utility vehicle is a truck or a pulling trailer” (in other words, since the individual best mode is not clear, Examiner is interpreting the independent Claim 1 as to where every embodiment described by the specification is equally the best mode, a generic genus, and dependent Claims 25 and 32 as being drawn to a first species, and dependent Claims 23 and 30 as being drawn to a second species, wherein the first species and the second species are obvious variants to one another due to the lack of a clear best mode in the specification).  Additionally, based on this interpretation, Examiner interpreting dependent Claims 23 and 30 to have the following correction “to which the axles in the chassis of the utility vehicle or of the pulled trailer connected to the utility vehicle can be linked”, and Examiner is interpreting dependent Claims 25 and 32 to have the following correction “wherein the axle-monitoring system is mounted on [[a]] the pulled trailer which is connected to the utility vehicle”.  Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 26 (and Claims 20-25 due to dependency) are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 26 each include a single limitation “wherein the plurality of sensors are arranged and configured in such a way that the different physical variables are acquired at various locations on the chassis or at a central location on the chassis”.  This limitation appears to be all encompassing, as any grouping of sensors either collect data at two or more non-co-located locations or else collect data from a single co-located location.  There is no alternative beside them being either spread out or all together.  Furthermore, independent Claim 13 already stated “a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle”, so we already know from Claim 13 that the sensors must be on the at least one axle, so if there is only one axle then they must be co-located at a single location (that axle), but if there is more than one axle then they might be at a single location (a particular axle) but could also be spread out over a plurality of axles.  As such, this limitation used in these claims does not further limit the claims in which they depend, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 13 and 15-32 the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims recite the abstract idea of a mental process, involving receiving and storing data, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (i.e. memory for storing the received data per independent Claim 13, and a controller for evaluating or passing on data per dependent Claims 20, 27, and 31).  Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude this process from practically being performed in the mind.  For example, but for the generic computing components language, receiving data in the context of these claims encompasses a user visually and/or mentally receiving data, to include recalling pre-existing data from memory.  Similarly, because these claim limitations do not require any analysis of the data (presumably by the controller per dependent Claims 20, 27, and 31) to have any particular level of accuracy or precision, nothing in these claim elements preclude any data analysis steps from practically being performed in the mind as well (and the data analysis steps may create result/output data that is completely wrong and/or inappropriate).  Further, storing/saving data into memory “in clustered groups”, in the context of these claims, merely encompasses a user committing all or a portion of the received data and/or the results/output of any data analysis steps to their memory/mind/brain “in clustered groups” (which could be equated to short term memory vs. long term memory, and/or memory one vs. memory two, etc.).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to any data analysis steps, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the information necessary to generate appropriate result/output data following analysis.  Even if the information utilized for the data analysis comes from a computer different than the computer doing the data analysis and/or the computer receiving the one or more pieces of data to be analyzed, then these limitations still involve no more than a plurality of generic computers in communication with each other.  Mere data communication steps that can be performed between any number of generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structures (i.e. memory for storing the received data per independent Claim 13, and a controller for evaluating or passing on data per dependent Claims 20, 27, and 31) are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
Claims 13 and 15-32 in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other non-generic computer structure mentioned in these claims are: (a) a plurality of sensors per independent Claim 13 and dependent Claims 15-17, 19-20, 26-27, and 31, which merely describes insignificant pre-solution activity (i.e. the means for receiving data necessary for any subsequent data analysis), (b) potentially, a GPS per dependent Claim 18, which also merely describes insignificant pre-solution activity (i.e. the means for receiving a specific type of data necessary for any subsequent data analysis), (c) a warning system per dependent Claims 24 and 31, which as described above constitutes indefinite structure, but as best understood, merely describes insignificant post-solution activity (i.e. the means for possibly outputting an alert based on the result/output data following a data analysis, which may or may not be seen or heard by anyone and even if it was seen or heard, may not result in any practical outcome because the audience may choose to ignore it), and (d) an access-security unit per dependent Claims 22 and 29, which as described above constitutes indefinite structure, but as best understood, merely describes additional generic computing components (at best), because it might even be simple encryption software.  All other claim limitations describe functionalities that are internal to the generic computing system (or human mind) and nothing received, analyzed, or output is actually utilized to serve any practical purpose.  Thus there are no elements that integrate the judicial exception into a practical application.  Finally, the functionalities described are not inventive; Office takes Official Notice that it is old and well known for computers (or human minds) to receive various data successively/continuously/at predefined points in time, store data in clustered groups, analyze/evaluate/pass on data, restrict access to data with some sort of security protocol, and/or to make determinations and/or generate outputs/messages about whether or not certain data (i.e. parameter/-s) deviate/-s too much from one or more predetermined standards.  These are functionalities are all standard functionalities that computers and minds are known to be capable of.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as receiving data from a plurality of sensors, and/or post-solution activity such as outputting an alert to a warning system based on the result/output data following a data analysis).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 13 and 15-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15-32 are rejected under 35 U.S.C. 103 as being obvious over WO 2017/196821 (based on claimed domestic benefit to at least US 62/427141, filed 28 Nov 16, US 62/412843, filed 26 Oct 16, US 62/350672, filed 15 Jun 16, and US 62/333589, filed 9 May 16), herein “Strong Force”.
Regarding Claim 13 (independent), Strong Force discloses an axle-monitoring system of a chassis of a utility vehicle or of a pulled trailer connected to the utility vehicle, wherein the utility vehicle is a pulling trailer (“Heavy industrial environments, such as environments for large scale manufacturing (such as of aircraft, ships, trucks, automobiles, and large industrial machines)…involve highly complex machines, devices and systems and highly complex workflows, in which operators must account for a host of parameters, metrics, and the like in order to optimize design, development, deployment, and operation of different technologies in order to improve overall results”, Paragraph 3, “improved methods and systems for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, and intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments”, Paragraph 4, “a system for data collection, processing, and utilization of signals from at least a first element in a first machine in an industrial environment includes a platform including a computing environment connected to a local data collection system having at least a first sensor signal and a second sensor signal obtained from at least the first machine in the industrial environment”, Paragraph 23, “The heavy-duty machines may include earthmoving equipment, heavy duty on road industrial vehicles, heavy duty off-road industrial vehicles…earth moving equipment may include excavators, backhoes, loaders, bulldozers, skid steer loaders, trenchers, motor graders, motor scrapers, crawker loaders, and wheeled loading shovels. In examples, construction vehicles may include dumpers, tankers, tippers, and trailers”, Paragraph 159, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from additional large machines such as…industrial vehicles, robots, and the like”, Paragraph 168) configured to acquire data on at least one axle of the chassis (“the machine 2020 can further include a housing 2100 that can contain a drive motor 21 10 that can drive a shaft 2120. The shaft 2120 can be supported for rotation or oscillation by a set of bearings 2130, such as including a first bearing 2140 and a second bearing 2150. A data collection module 2160 can connect to (or be resident on) the machine 2020…A working end 2180 of the drive shaft 2120 of the machine 2020 can drive…a gear system, a drive system, or other working element, as the techniques described herein can apply to a wide range of machines, equipment, tools, or the like that include rotating or oscillating elements”, Paragraph 111, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from individual elements such as axles”, Paragraph 168; also see citations below pertaining to the sensors located on/about rotating shafts), comprising:
a plurality of sensors configured to acquire at least [[one]]five different physical variables [[is]]are arranged on the at least one axle (“parameters such as vibration, temperature, pressure, heat flux, magnetic fields, electrical fields, currents, voltage, capacitance, inductance, and combinations (e.g., simple ratios) of the same, among many others”, Paragraph 82, “the machine can contain many single axis sensors and many tri-axial sensors at predetermined locations. The sensors can be originally installed equipment and provided by the original equipment manufacturer or installed at a different time in a retrofit application”, Paragraph 114, “a second reference sensor can be used…the second reference sensor, like the first reference sensor, can remain in the same location on the machine…the second reference sensor can be used when the machine has two shafts with different operating speeds, with the two reference sensors being located on the two different shafts. In accordance with this example, further single-axis reference sensors can be employed at additional but different unchanging locations associated with the rotating machine”, Paragraph 116, “sequentially monitoring vibration or similar process parameters and signals of a rotating or oscillating machine or analogous process machinery from a number of channels simultaneously, which can be known as an ensemble”, Paragraph 133, “collecting data from the various ensembles including digital signal processing techniques that can be subsequently applied to data from the ensembles to emphasize or better isolate specific frequencies or waveform phenomena”, Paragraph 135, “The machine 2400 can also have temperature sensors 2500, such as a temperature sensor 2502, a temperature sensor 2504, and more as needed. The machine 2400 can also have a tachometer sensor 2510 or more as needed that each detail the revolutions per minute of one of its rotating components. By way of the above example, the first sensor ensemble 2450 can survey the above the sensors associated with the first machine 2400. To that end, the first ensemble 2450 can be configured to receive eight channels. In other examples, the first sensor ensemble 2450 can be configured to have more than eight channels”, Paragraph 137, “Machinery analysis parameters relevant to the proper analysis can be associated with the point located on the surface. Examples of machinery analysis parameters relevant to the proper analysis can include a running speed of a shaft passing through the measurement point on the surface. Further examples of machinery analysis parameters relevant to the proper analysis can include one of or a combination of: running speeds of all component shafts for that piece of equipment and/or machine, bearing types being analyzed such as sleeve or rolling element bearings, the number of gear teeth on gears should there be a gearbox, the number of poles in a motor, slip and line frequency of a motor, roller bearing element dimensions, number of fan blades, or the like. Examples of machinery analysis parameters relevant to the proper analysis can further include machine operating conditions such as the load on the machines and whether load is expressed in percentage, wattage, air flow, head pressure, horsepower, and the like”, Paragraph 146, “the local data collection system 102 may include multiple sensors such as, without limitation, a temperature sensor, a pressure sensor, a torque sensor, a flow sensor, a heat sensors, a smoke sensor, an arc sensor, a radiation sensor, a position sensor, an acceleration sensor, a strain sensor, a pressure cycle sensor, a pressure sensor, an air temperature sensor, and the like”, Paragraph 164, “the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from…multispeed axles…monitor signals from fault conditions of industrial machines that may include overheating, noise, grinding gears, locked gears, excessive vibration, wobbling, under-inflation, over-inflation, and the like”, Paragraph 169, “A wide range of measurement values and anticipated states may be managed by a state machine, relating to temperature, pressure, vibration, acceleration, momentum, inertia, friction, heat, heat flux, galvanic states, magnetic field states, electrical field states, capacitance states, charge and discharge states, motion, position, and many others”, Paragraph 176); and
a memory for storing the at least five different physical variables (“a cognitive system is used for a self-organizing storage system 4028 for the data collection system 102…The self-organizing storage system 4028 may automatically vary storage parameters, such as storage locations (including local storage on the data collection system 102, storage on nearby data collection systems 102 (such as using peer-to-peer organization) and remote storage, such as network-based storage), storage amounts, storage duration, type of data stored (including individual sensors or input sources 1 16, as well as various combined or multiplexed data, such as selected under the cognitive input selection systems 4004, 4014), storage type (such as using RAM, Flash, or other short-term memory versus available hard drive space), storage organization (such as in raw form, in hierarchies, and the like), and others. Variation of the parameters may be undertaken with feedback, so that over time the data collection system 102 adapts its storage of data to optimize itself to the conditions of its environment, such as a particular industrial environment, in a way that results in its storing the data that is needed in the right amounts and of the right type for availability to users”, Paragraph 180);

wherein, in order to reduce data volume, the at least five different physical variables are stored in clustered groups (“digitally acquire the data blocks at multiple sampling rates and sampling lengths and digitally store these blocks separately”, Paragraph 95, “platform 100 may employ supervised classification and unsupervised classification. The supervised learning classification algorithms may be based to create classifiers for image or pattern recognition, based on training data obtained from different object classes. The unsupervised learning classification algorithms may operate by finding hidden structures in unlabeled data using advanced analysis techniques such as segmentation and clustering. For example, some of the analysis techniques used in unsupervised learning may include -means clustering, Gaussian mixture models, Hidden Markov models and the like”, Paragraph 171, “tasks may also be classified as machine learning problems such as classification, regression, clustering, density estimation, dimensionality reduction, anomaly detection, and the like”, Paragraph 172); and
wherein the  five different physical variables comprise at least: a temperature of the at least one axle (“a temperature sensor”, Paragraph 164), a material stress of the at least one axle (“a strain sensor”, Paragraph 164, “the local data collection system 102 may monitor cycles and local stresses”, Paragraph 170), material changes of the at least one axle based on changes in electrical resistance (“rotating machinery can build up an electric charge which can harm electrical equipment. In embodiments, in order to diminish this charge's effect on the equipment, a unique electrostatic protection for trigger and vibration inputs is placed upfront on the Mux and DAQ hardware in order to dissipate this electric charge as the signal passed from the sensor to the hardware”, Paragraph 67, “parameters such as…magnetic fields, electrical fields, currents, voltage, capacitance, inductance, and combinations (e.g., simple ratios) of the same, among many others”, Paragraph 82, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors that may provide signals for fault detection including…incorrect material, incorrect material properties”, Paragraph 165, “platform 100 may monitor…corrosion of vital machine parts”, Paragraph 170, “data streams from…magnetic, electrical field”, Paragraph 173, “A wide range of measurement values and anticipated states may be managed by a state machine, relating to…galvanic states, magnetic field states, electrical field states, capacitance states, charge and discharge states…and many others”, Paragraph 176), and a speed at which the at least one axle is moving (“machine 2400 can also have a tachometer sensor 2510 or more as needed that each detail the revolutions per minute of one of its rotating components”, Paragraph 137, “an operating shaft that can provide RPM information at the instantaneous time of collection”, Paragraph 154).
Firstly, the cited to portions of the disclosure of Strong Force utilizes several different embodiments rather than a single embodiment.  Secondly, while Strong Force describes their monitoring system as being for a wide variety of machines that include rotating elements such as shafts/axles, Strong Force only generically provides as merely an example of a machine being monitored, a utility vehicle such as a trailer, and as merely an example of a rotating element, one or more shafts/axles, and as merely an example of some particular types of sensors that may be on said one or more shafts/axles, and thus does not specifically disclose that every sensor that may provide data to the monitoring system (such as all of those cited to above) is particularly located on one or more axles of a chassis of a truck or a pulling trailer or of a pulled trailer connected to the truck or the pulling trailer.  However, because Strong Force is written generically and at least includes these as example machines, example rotating elements, example locations for placement of example sensors, and example embodiments, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generically described machines of Strong Force to specifically be a truck, a pulling trailer, or a pulled trailer connected to the truck or the pulling trailer, the generically described rotating elements of Strong Force to specifically be one or more axles of a chassis of said specific machine, that any one or more disclosed sensors of Strong Force could specifically be on the one or more axles of the chassis of said specific machine, and that descriptions from any of the described embodiments of Strong Force would be easily combined/conceived by one of ordinary skill in the art (“While the disclosure has been disclosed in connection with the preferred embodiments shown and described in detail, various modifications and improvements thereon will become readily apparent to those skilled in the art. Accordingly, the spirit and scope of the present disclosure is not to be limited by the foregoing examples, but is to be understood in the broadest sense allowable by law”, Paragraph 300, “those of ordinary skill will understand and appreciate the existence of variations, combinations, and equivalents of the specific embodiment, method, and examples herein. The disclosure should therefore not be limited by the above described embodiment, method, and examples, but by all embodiments and methods within the scope and spirit of the disclosure”, Paragraph 302, “Persons of ordinary skill in the art may appreciate that numerous design configurations may be possible to enjoy the functional benefits of the inventive systems. Thus, given the wide variety of configurations and arrangements of embodiments of the present invention the scope of the invention is reflected by the breadth of the claims below rather than narrowed by the embodiments described above”, Paragraph 304).  Note that this obviousness discussion is equally applicable to the remaining claims, but will not be repeated for the sake of brevity.
Regarding Claims 15-17, Strong Force renders obvious the axle-monitoring system as defined in Claim 13, and Strong Force further discloses where at least one sensor of the plurality of sensors is configured to acquire the at least five different physical variables successively (per Claim 15) / continuously (per Claim 16) / at predefined points in time (per Claim 17) (“Embodiments of the methods and systems disclosed herein may include adaptive scheduling techniques for continuous monitoring. Continuous monitoring is often performed with an up-front Mux whose purpose it is to select a few channels of data among many to feed the hardware signal processing, A/D, and processing components of a DAQ system. This is done primarily out of practical cost considerations. The tradeoff is that all of the points are not monitored continuously (although they may be monitored to a lesser extent via alternative hardware methods). In embodiments, multiple scheduling levels are provided. In embodiments, at the lowest level which is continuous for the most part, all of the measurement points will be cycled through in round-robin fashion… In embodiments, various PC scheduled data acquisitions will follow their own schedules which will be less frequency than the DAQ card route. They may be set up hourly, daily, by number of route cycles (for example, once every 10 cycles) and also increased scheduling- wise based on their alarm severity priority or type of measurement, e.g. motors may be monitored differently than fans”, Paragraph 106).
Regarding Claim 18, Strong Force renders obvious the axle-monitoring system as defined in Claim 13, and Strong Force further discloses wherein the at least five different physical variables further comprisespresent at the at least one axle (“the local data collection system 102 may include multiple sensors such as, without limitation…a pressure cycle sensor, a pressure sensor…and the like”, Paragraph 164, “data streams from…pressure…sensors may be multiplexed or otherwise fused, relayed over a network, and fed into a cloud-based machine learning facility, which may employ one or more models relating to an operating characteristic of an industrial machine, an industrial process, or a component or element thereof”, Paragraph 173), at least one axle, at least one axle is accelerated or braked, acquired by means of [[GPS]]a global positioning system, data on or around the at least one axle, including either a negative gradient of a first roadway or a type of roadway, at least one axle with respect to a second roadway or with respect to another axle, and/or acquiring corrosion on the at least one axle.
Regarding Claims 19 and 26, Strong Force renders obvious the axle-monitoring system as defined in Claim 18 and as defined in Claim 13, respectively, and Strong Force further discloses wherein the plurality of sensors are arranged and configured in such a way that the at least five different physical variables are acquired at various locations on the chassis or at a central location on the chassis (“By way of these examples, the machine can contain many single axis sensors and many tri-axial sensors at predetermined locations”, Paragraph 114; note that this limitation is not further limiting, so see associated 35 USC 112(d) rejection above).
Regarding Claims 20 and 27, Strong Force renders obvious the axle-monitoring system as defined in Claim 19 and as defined in Claim 13, respectively, and Strong Force further discloses the system further comprising: a controller in communication with the plurality of sensors and the memory, wherein the controller is configured to evaluate or pass on data received from the sensors (“These methods and systems include methods, systems, components, devices, workflows, services, processes, and the like that are deployed in various configurations and locations, such as: (a) at the "edge" of the internet of Things, such as in the local environment of a heavy industrial machine, (b) in data transport networks that move data between local environments of heavy industrial machines and other environments, such as of other machines or of remote controllers…a range of methods and systems for providing improved data collection, as well as methods and systems for deploying increased intelligence at the edge, in the network, and in the cloud or premises of the controller of an industrial environment”, Paragraph 5, “In embodiments, multiple microprocessor/microcontrollers or dedicated processors may be utilized…In embodiments, a specialized microcontroller/microprocessor is designated for all communications with the outside”, Paragraph 79, “The methods and/or processes described above, and steps associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general- purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory”, Paragraph 297).
Regarding Claims 21 and 28, Strong Force renders obvious the axle-monitoring system as defined in Claim 20 and as defined in Claim 27, respectively, and Strong Force further discloses wherein the controller is configured to output a fault message if an evaluation of an acquired physical variable of the at least five different physical variables reveals that at least one parameter, acquired relative to the at least one axle, of [[a]]the acquired physical variable deviates from a specified standard (“a multiplexer continuous monitor alarming feature provides a continuous monitoring alarming multiplexer by placing circuitry on the multiplexer that can measure levels against known alarms even when the data acquisition ("DAQ") is not monitoring the channel. This in essence makes the system continuous without the ability to instantly capture data on the problem like a true continuous system. In embodiments, coupling this alarming capability with adaptive scheduling techniques for continuous monitoring and the continuous monitoring system's software adapting and adjusting the data collection sequence based on statistics, analytics, data alarms and dynamic analysis the system will be able to quickly collect dynamic spectral data on the alarming sensor very soon after the alarm sounds”, Paragraph 69, “if a point should alarm by whatever criteria the user selects, its priority level can be increased so that it is serviced more often. As there can be multiple grades of severity for each alarm, so can there me multiple levels of priority with regards to monitoring. In embodiments, more severe alarms will be monitored more frequently”, Paragraph 106, “as channels go into alarm or the system identifies key deviations it will pause the normal route set in the software to gather specific simultaneous data from the channels sharing key statistical changes for more advanced analysis”, Paragraph 108, “dynamic markers can also correlate to post-collection derived parameters including revolutions per minute (RPM), as well as other operationally derived metrics such as alarm conditions like a maximum RPM”, Paragraph 154, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors that may provide signals for fault detection including excessive vibration, incorrect material, incorrect material properties…”, Paragraph 165, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from fault conditions of industrial machines that may include overheating, noise, grinding gears, locked gears, excessive vibration, wobbling, under-inflation, over-inflation, and the like”, Paragraph 169, “where a temperature state of an industrial machine exceeds a certain threshold and is followed by a fault condition, such as breaking down of a set of bearings, that temperature state may be tracked by a pattern recognizer, which may produce an output data structure indicating an anticipated bearing fault state whenever an input state of a high temperature is recognized”, Paragraph 176).
Regarding Claims 22 and 29, Strong Force renders obvious the axle-monitoring system as defined in Claim 20 and as defined in Claim 13, respectively, and Strong Force further discloses the system further comprising: an access-securing unit coupled to the memory and configured to limit access to the at least five different physical variables to selected persons or selected external systems (“Polices, which may include access policies, network usage policies, storage usage policies, bandwidth usage policies, device connection policies, security policies, rule-based policies, role- based polices, and others, may be required…For example, a large machine…may include a policy that only a verifiably local controller can change certain parameters…thereby avoiding a remote "takeover" by a hacker. This may be accomplished in turn by automatically finding and applying security policies that bar connection of the control infrastructure of the machine to the Internet, by requiring access authentication, or the like”, Paragraph 178).
Regarding Claims 23 and 30, Strong Force renders obvious the axle-monitoring system as defined in Claim 22 and as defined in Claim 13, respectively, and Strong Force further discloses wherein the at least one axle has an axle identifier to which the at least five different physical variables can be linked or to which particular axle of the at least one axle out of all or of the pulled trailer connected to the utility vehicle can be linked (“the data streams containing analog and/or digital sensor data (of a wide range of types), data published about operating conditions, diagnostic and fault data, identifying data for machines or components, asset tracking data, and many other types of data. Each stream may have an identifier in the pool, such as indicating its source, and optionally its type”, Paragraph 188), in order to document a continuous history of the at least one axle in the chassis within the memory (“In many embodiments, the RPM information can be used to mark segments of the raw waveform data over its collection history…The dynamic markers can enable analysis and trending software to utilize multiple segments of the collection interval indicated by the markers (e.g., two minutes) as multiple historical collection ensembles, rather than just one as done in previous systems where route collection systems would historically store data for only one RPM setting. This could, in turn, be extended to any other operational parameter such as load setting, ambient temperature, and the like, as previously described. The dynamic markers, however, that can be placed in a type of index file pointing to the raw data stream can classify portions of the stream in homogenous entities that can be more readily compared to previously collected portions of the raw data stream”, Paragraph 156).
Regarding Claims 24 and 31, Strong Force renders obvious the axle-monitoring system as defined in Claim 23 and as defined in Claim 13, respectively, and Strong Force further discloses the system further comprising: a controller in communication with the plurality of sensors and the memory (per Claim 31 only) (“These methods and systems include methods, systems, components, devices, workflows, services, processes, and the like that are deployed in various configurations and locations, such as: (a) at the "edge" of the internet of Things, such as in the local environment of a heavy industrial machine, (b) in data transport networks that move data between local environments of heavy industrial machines and other environments, such as of other machines or of remote controllers…a range of methods and systems for providing improved data collection, as well as methods and systems for deploying increased intelligence at the edge, in the network, and in the cloud or premises of the controller of an industrial environment”, Paragraph 5, “In embodiments, multiple microprocessor/microcontrollers or dedicated processors may be utilized…In embodiments, a specialized microcontroller/microprocessor is designated for all communications with the outside”, Paragraph 79, “The methods and/or processes described above, and steps associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general- purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory”, Paragraph 297), wherein the axle-monitoring system is connected to a warning system which outputs a warning message after a deviation of a parameter of an acquired physical variable of the at least five different physical variables from setpoint values stored in the controller is detected (“a multiplexer continuous monitor alarming feature provides a continuous monitoring alarming multiplexer by placing circuitry on the multiplexer that can measure levels against known alarms even when the data acquisition ("DAQ") is not monitoring the channel. This in essence makes the system continuous without the ability to instantly capture data on the problem like a true continuous system. In embodiments, coupling this alarming capability with adaptive scheduling techniques for continuous monitoring and the continuous monitoring system's software adapting and adjusting the data collection sequence based on statistics, analytics, data alarms and dynamic analysis the system will be able to quickly collect dynamic spectral data on the alarming sensor very soon after the alarm sounds”, Paragraph 69, “if a point should alarm by whatever criteria the user selects, its priority level can be increased so that it is serviced more often. As there can be multiple grades of severity for each alarm, so can there me multiple levels of priority with regards to monitoring. In embodiments, more severe alarms will be monitored more frequently”, Paragraph 106, “as channels go into alarm or the system identifies key deviations it will pause the normal route set in the software to gather specific simultaneous data from the channels sharing key statistical changes for more advanced analysis”, Paragraph 108, “dynamic markers can also correlate to post-collection derived parameters including revolutions per minute (RPM), as well as other operationally derived metrics such as alarm conditions like a maximum RPM”, Paragraph 154, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors that may provide signals for fault detection including excessive vibration, incorrect material, incorrect material properties…”, Paragraph 165, “platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from fault conditions of industrial machines that may include overheating, noise, grinding gears, locked gears, excessive vibration, wobbling, under-inflation, over-inflation, and the like”, Paragraph 169, “where a temperature state of an industrial machine exceeds a certain threshold and is followed by a fault condition, such as breaking down of a set of bearings, that temperature state may be tracked by a pattern recognizer, which may produce an output data structure indicating an anticipated bearing fault state whenever an input state of a high temperature is recognized”, Paragraph 176).
Regarding Claims 25 and 32, Strong Force renders obvious the axle-monitoring system as defined in Claim 24 and as defined in Claim 13, respectively, and Strong Force further renders obvious wherein the axle-monitoring system is mounted on [[a]] the pulled trailer which is connected to the utility vehicle (note that this is merely a matter of obvious design choice as Applicant has not provided any explanation as to why this would provide any unexpected result or benefit, and it appears that the monitoring system would work equally as well on any axle rather than a specific axle in a specific location of a specific vehicle; also see obviousness discussion per the rejection of independent Claim 13 above, which is not being repeated for the sake of brevity).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663